—Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered June 8, 1994, convicting him of criminal usury in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence presented at trial established that the defendant had arranged and negotiated with the borrower the terms of the loan, which originally had called for a weekly interest rate of three percent, and, in most instances, had personally received the usurious interest payments from the borrower. This conduct was legally sufficient to support his conviction (see, People v Valentzas, 70 NY2d 446, 449). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The County Court properly rejected the defendant’s contention that both the Grand Jury and the petit jury should have been instructed on the defense of agency, since the criminal usury statutes make no distinction between the criminal responsibility of the lender who provides the principal funds for the loans and the collector of the usurious interest who receives the payments. Balletta, J. P., Copertino, Pizzuto and Krausman, JJ., concur.